DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
 
Status of the Claims
Claims 7, 25-27, and 39-43 are pending, presented for examination,  and rejected as set forth in greater detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 26, and 39-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhushan (U.S.PGPub 2010/0209419) in view of Colman (U.S. PGPub. 2013/0028882), Cisani (Gabriella Cisani, et al, Inhibition of Herpes Simplex Virus-Induced Cytopathic Effect by Modified Hen Egg-white Lysozymes, 10 Curr. Microbiol. 35 (1984)), Carvalho (Abstract – 44th Annual Meeting of the Brazilian Society for Biochemistry and Molecular Biology, 2015 August, page 1), Greve (Journal of Virology, 1991. Nov. p. 6015-6023), and Manchey (U.S. 2,156,254).
	Applicant claims a pharmaceutical composition comprising two active agents including ICAM-1, which in dependent claims is specifically identified as soluble ICAM-1, combined with a combination of lysozyme and lactoferrin in defined amounts, provided in any of a Markush-type listing of alternative dosage forms of a suitable viscosity to reside on the nasal or oral mucosa for at least one minute.  Claim 25-27 specify the inclusion of any of a variety of additional components.  Claim 39 indicates that the ICAM-1, lysozyme, and lactoferrin are to be present in “individual” form.  Claims 40-43 define weight ratios of the first to second active agent.
	Bhushan describes pharmaceutical formulations comprising a biologically active agent or a combination of the biologically active agents thereof, wherein the biologically active macromolecule can be lactoferrin, soluble ICAM-1, or a combination thereof (see: page 9, [0096], line 1-4, 30, 33, 42 and 56; and page 19: reference claim 33).  Therefore, the “combination of lactoferrin and soluble ICAM-1” as biologically active agents, taught by Bhushan, reads on the claimed “soluble ICAM-1 and lactoferrin” of claims 7 and 8, and also reads on claim 9 in that they are the “sole active agents” of the pharmaceutical composition.  For claim 39, Bhushan does not indicate or expressly teach that the biologically active agents, namely: soluble ICAM-1 and lactoferrin, are in dimeric or complex form, for examples.  As such, Bhushan implicitly suggests that they are in individual form as the manner claimed.  Bhushan continues on to indicate that the active agents such as each of the individually recited ICAM-1 and lactoferrin may suitably be included in these compositions in amounts ranging from about 0.01-2% by weight of the compositions containing them.  [0151].  As these amounts, and the relative ratios of each implied by these amounts, overlap the limitations of newly added Claims 40-46, and by extension the functionally defined “amount” limitation newly added to Claim 7, these limitations are considered an obvious modification of the prior art.  “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Bhushan indicates that these compositions may be formulated for nasal delivery such as by solutions, powders, or aerosols to be administered via MDI, dry powder inhalers, or nebulizers, addressing at least the “nasal spray” of Claim 29.  [0195].
Colman also describes compositions for use in formulating compositions combining carrageenan with antiviral agents that inhibit aspects of viral fusion to a host cell and viral replication or release from host cells.  [0028-31; 0039-40].  The lysozyme of newly amended claim 7 is recited as a component of a preferred embodiment of the compositions, namely a nasal spray, likely owing to the known ability of lysozyme to act as an antiviral agent.  Colman [0085-86], see also Cisani 38-40.  While the art does not specify particular concentrations of lysozyme to utilize in these nasal antiviral compositions, the art of record does establish that lysozymes impart antiviral properties to the compositions into which they are incorporated.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Bhusan, Colman, and Cisani.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Colman indicates that the disclosure encompasses combinations of viral fusion inhibitor and viral replication inhibitor compound interact synergistically with additional agents which interfere with or inhibit at least one aspect of viral fusion to viral replication within, or viral release from a host cell.  [0066].  
Carvalho describes lactoferrin as having anti-viral activity useful as an alternative treatment for common colds caused by rhinovirus and other virus infections by virtue of its ability to prevent viral infection of cells treated with lactoferrin. (see reference: page 1).
Greve teaches and demonstrated that “soluble ICAM-1” inhibits virus-receptor binding and virus infectivity using rhinovirus as study model, and the results indicated that soluble ICAM-1 is capable of preventing virus infection (see: Abstract and discussion section).
Manchey indicates that incorporation of small amounts of methylcellulose into solutions for use as nasal sprays including antiseptics imparts to such compositions a desirable increase in viscosity when the aqueous solutions are applied to the nasal environment.  Manchey indicates this permits the aqueous solutions of therapeutic agents to remain in contact with the nasal mucosa for an increased amount of time, thereby increasing the therapeutic efficacy of the nasal spray solutions so formulated.  While Manchey does not specify the duration of time these compositions should advantageously spread over and remain in contact with the nasal mucosa, Manchey does specify the increased viscosity of nasal spray compositions improves retention time and improved therapeutic properties to the compositions into which they are incorporated.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Manchey to maximize retention time.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to select each of ICAM-1 and lactoferrin as the biologically active macromolecules from the disclosure of Bhushan and in concentrations overlapping those of the instant claims, in combination with the lysozyme and carrageenan of the Colman disclosure to prepare a pharmaceutical formulation for administration as a nasal spray viscous enough to remain in extended contact with the nasal mucosa as is presently claimed.  One having ordinary skill in the art would have been motivated to do so because the soluble ICAM-1, taught by each of Bhushan and Greve is known for having anti-viral activity, as are the other active agents lysozyme and lactoferrin, taught by each of Colman, Cisani, Bhushan, and Carvalho as also having anti-viral activity.  This is because it is prima facie obvious to combine two elements, each of which is taught to be useful for the same purpose, in this case for treating or preventing viral infections, in order to form a third composition to be used for the very same purpose.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Optimizing the spray retention time by incorporating viscosity enhancing components such as are taught by Manchey would be expected to improve therapeutic outcomes from using such viscous nasal spray compositions, and is obvious thereby.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).

Claims 7 and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (U. S. 6,365,156 B1) in view of Rutter (USPGPub. 2003/0219402) and Manchey (U.S. 2,156,254).
	Lee describes a pharmaceutical composition comprising a chimeric molecule comprising a soluble viral-specific ligand, or comprising a soluble viral-specific ligand.  (Col.3, L.29-32; Claim 17; Col.1, L.55-60).  Lee indicates that suitable viral-specific ligands can be ICAM-1 (Col.2, L.46-47), addressing the present “pharmaceutical composition comprising ICAM-1 as one of the two claimed active agents” as claimed.  Lee states that the soluble viral-specific ligands, i.e. the soluble ICAM-1, can be used to prevent viral infections.  Col.1, L.55-60.  Lee indicates that the chimeric molecules may be present in these compositions in concentrations falling within the range of about 0.00002-0.02% , a range overlapping and therefore rendering obvious that of the instant claims.  Col.18, L.66 – Col.19, L.2, see also Peterson, supra.  For claim 29, Lee teaches that the pharmaceutical composition can be formulated as a “nasal spray” or a “nasal drop,” (Col.3, L.32-35; Claim 18), or oral administration, i.e. in the form of a mouth wash, (Col.20, L.19-23), which reads on the “nasal spray and nasal drop” forms of the present composition as claimed.  
Lee therefore describes the pharmaceutical composition comprising soluble ICAM-1 (a soluble viral-specific ligand) in concentrations overlapping those of the instant claims suitable for formulation as a nasal spray, but does not include the other active agent, i.e. lactoferrin, as required by instant claims 7 and 8.  However, this deficiency is cured by the teachings of Rutter.
Rutter teaches a pharmaceutical composition which comprises a chimeric molecule comprising a first component molecule and a second component molecule, and a pharmaceutical acceptable carrier.  Rutter suggests an exemplary, but not exclusive, concentration for therapeutic administration of the purified proteins is about 0.8%.  [0304].  While this is outside the presently claimed range of lysozyme and lactoferrin concentrations, applicants are reminded that that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Rutter explains that at least one of the first and second component molecules can be lysozyme or lactoferrin, or in a preferred embodiment a combination of the two.  ([0160]; [0162]; Claim 84).  Rutter teaches that the composition is formulated for intranasal delivery or for inhalation; or oral delivery.  [0181-0182]; Claims 97 & 100.  Rutter teaches that the component molecules can be advantageously combined for administration to treat or prevent infections.  [0167].
Manchey indicates that incorporation of small amounts of methylcellulose into solutions for use as nasal sprays including antiseptics imparts to such compositions a desirable increase in viscosity when the aqueous solutions are applied to the nasal environment.  Manchey indicates this permits the aqueous solutions of therapeutic agents to remain in contact with the nasal mucosa for an increased amount of time, thereby increasing the therapeutic efficacy of the nasal spray solutions so formulated.  While Manchey does not specify the duration of time these compositions should advantageously spread over and remain in contact with the nasal mucosa, Manchey does specify the increased viscosity of nasal spray compositions improves retention time and improved therapeutic properties to the compositions into which they are incorporated.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Manchey to maximize retention time.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the compositions of Lee comprising a chimeric ICAM-1 molecule with the lysozyme and lactoferrin of Rutter, each of which is taught to be useful for the same antiviral purpose in order to form a third composition to be used for the very same purpose, i.e. for preventing or treating infections.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  While the lysozyme and lactoferrin concentration of Rutter does not give rise to a weight ratio of first to second active agent encompassed by either of Claims 42 or 43, applicants are reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A reduction of the amount of protein described by Rutter through routine experimentation, or conversely an increase in the ICAM-1 concentration of Lee, would provide a weight ratio of first to second agent falling within the metes and bounds of either of Claims 42 or 43.  Optimizing the spray retention time by incorporating viscosity enhancing components such as are taught by Manchey would be expected to improve therapeutic outcomes from using such viscous nasal spray compositions, and is obvious thereby.  Sernaker, supra.

Claims 7, 25, 27, and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, Rutter, and Manchey as applied to Claims 7 and 40-43 above, and further in view of Petrus (U. S. 6,093,417).
Lee, Rutter, and Manchey, discussed in greater detail above, suggest compositions combining the active agents (ICAM-1, lysozyme, and lactoferrin) required by the instant claims in a viscous nasal spray composition, but neither Lee, Rutter, nor Manchey teach the zinc peroxide recited in claim 25, or vitamin C and/or E recited in claim 27. 
The deficiencies are addressed by the teachings of Petrus, which describes a therapeutic composition useful for treating and preventing inflammation and infection to ear associated with colds caused by rhinoviruses or with sore throats.  Petrus also teaches that otitis media, a painful inflammatory of the middle ear, develops when bacteria or viruses usually associated with colds or sore throats make their way up the Eustachian tube from the upper part of the throat behind the nose to the middle ear, where fluid accumulates and causes otitis media.  Col.1, L.65 – Col.2, L.15).  Petrus teaches that a therapeutic composition comprising zinc salts, an anesthetic and a penetration enhancer can relieve the pain in the external and middle ear, treat infection and reduce tinnitus and in the inner ear.  Col.5, L.54-57, Claim 1).  Petrus indicates that zinc salts are known to have anti-inflammatory and anti-infective properties, and that most colds are caused by rhinoviruses.  Col.5, L.60-61.  Zinc salts inhibit rhinoviral replication and the cleavage of rhinovirus polypeptides, and zinc ions complex with ICAM-1 binding sites and prevent the rhinovirus from attaching to the nasal tissue.  As such, if zinc-blocked viruses do not infect nasal tissue cells to replicate, then the infectious process would be interrupted and the cold duration markedly shortened.  Col.6, L.8, Claim 1, Claim 4.  For claim 25, Petrus teaches that the zinc salts can be zinc peroxide.  See Claim 4.  Concerning claim 27, Petrus teaches that the composition can further comprise one or more antioxidant for enhancing the healing of infected and non-infected wounds by reducing the damage caused by oxygen radicals, wherein the antioxidant can be vitamin E and/or vitamin C.  Col.9, L.13-19 & 29-30.
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional ingredients such as each of the zinc peroxide known to be useful for preventing infections caused by cold viruses into the compositions suggested by the teachings of Lee and Rutter because Petrus establishes that zinc salts are useful anti-inflammatory and anti-viral agents. Furthermore, it is known that zinc ions form complex with ICAM-1 at the binding sites and prevent the rhinovirus from attaching to the nasal tissues that connect with the middle ear, and prevent the infected nasal tissue cells to replicate such that the infectious process would be interrupted and the cold duration markedly shortened.  Therefore, Petrus fairly suggests advantages associated with including zinc peroxide into the pharmaceutical compositions containing lactoferrin and ICAM-1 useful for preventing rhinovirus (cold) infection.  A person of ordinary skilled in the art at the time the invention was made would have been motivated to include one or more antioxidants such as the vitamin C and vitamin E of Petrus because it is known that the addition of antioxidants can enhance the healing of infected and non-infected wounds by reducing the damage caused by oxygen radicals.

Claims 7, 26, and 40-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, Rutter, and Manchey as applied to Claims 7 and 40-43 above, and further in view of Grassauer (USPGPub. 2008/0131454).
Lee, Rutter, and Manchey, discussed in greater detail above, suggest compositions combining the active agents (ICAM-1, lysozyme, and lactoferrin) required by the instant claims in a viscous nasal spray composition, but neither Lee, Rutter, nor Manchey teach the carrageenan of claim 26 is used in their compositions.  
The deficiency is addressed by the teachings of Grassauer, which establishes that a pharmaceutical composition useful for the treatment or prophylaxis of rhinovirus infections contains carrageenan which is known have antiviral activity, especially against rhinovirus infection.  [0012-15].  Grassauer also teaches that the pharmaceutical composition can be formulated for mucosal use, preferably nasal sprays or drops, or gargle solutions.  [0016].
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention to incorporate the carrageenan taught to be useful for treating and preventing infections caused by rhinoviruses by Grassauer into the compositions suggested by Lee and Rutter.  This is because Grassauer teaches carrageenans have antiviral activity, especially against rhinovirus infection, and the inclusion of said antiviral agent in the antiviral compositions suggested by Lee and Rutter would appear to amount to little more than the combination of components each known to be useful for the same purpose.  See Kerkhoven, supra.

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
Applicants argue that a person of ordinary skill in the art would not have combined the references in the manner advocated by the examiner.  Applicants assertion that the examiner’s selection of lactoferrin and soluble ICAM-1 from the alternatives described by Bhushan represents impermissible hindsight given the millions of possible combinations suggested by the art ignores the remainder of the art on which the Examiner relies to establish the skilled artisan would expect the selection of lactoferrin and ICAM-1 would provide an antiviral composition.  This is because, as the record reflects, the skilled artisan would indeed understand that each of the lactoferrin, lysozyme, and soluble ICAM-1 were, at the time applicants filed the instant application, known to be useful as antiviral agents.  See Colman, Cisani, Carvalho, and Greve.  Despite applicants’ assertions to the contrary, and their indication that in experiments they lysozyme appear in a single viral model to fail to provide antiviral effect, In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950) (“The failures of experimenters who have no interest in succeeding should not be accorded great weight.”), applicants position is outweighed, heavily, by the state of the art.  Applicants attention is directed to Ferrari (Rodolfo Ferrari, et al, Antiviral Activity of Lysozyme, 183 Nature 548 (1959), Gluck (U. Gluck, Zur Antimikrobiellen Wirkung von Lysozym aug der Nasenschleimhaut (in vivo tests of lysozyme of the nasal mucosa), 37 HNO 207 (1989)),  Lee-Huang (Sylvia Lee-Huang, et al, Lysozyme and RNases as anti-HIV Components in B-core Preparations of Human Chorionic Gonadotropin, 96 Proc. Natl. Acad. Sci. USA (1999)), Kopec (Wieslaw Kopec, et al, Activity of Protease Inhibitors and Lysozyme of Hen’s Egg White Depending on Feed Modification and Egg Storage, 15 Pol. J Food Nutr. Sci (2005)), and Berkebile (Abigail Rae Berkebile, Airway Surface Liquid Antiviral Activity in Cystic Fibrosis, University of Iowa Master’s Thesis, July 2015 (available at https://doi.org/10.17077/etd.ssuamajh)), each of which establish that the antiviral activity of lysozyme was well-known to persons having ordinary skill in the art at the time the instant application was filed.  As such, applicants’ suggestion that in a single in vitro model an absence of activity was observed cannot serve to overcome the preponderance of evidence supporting the antiviral effect of lysozyme.  See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (Arguments attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.).  Here, the balance of evidence supports the examiner’s conclusion the instant application compositions simply combine three agents known to possess antiviral effect, with the result being a composition which, interestingly enough, possess antiviral effect.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Were applicants claims directed to methods of modifying rhinovirus replication instead of the pharmaceutical compositions which are actually claimed, applicants’ data as represented by Figures 14, 15, and 46 may have probative value sufficient to establish unexpected results have been achieved in the treatment of rhinovirus infections; However, applicants claims are not so narrow, and require evidence commensurate in scope with that which has been claimed.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  One data point is insufficient to “to ascertain a trend in the exemplified data which would allow [one having ordinary skill in the art] to reasonably extend the probative value thereof.”  In re Kollman, 595 F.2d 48, 56 (Fed. Cir. 1979).
Applicants positions concerning the Lee reference are unpersuasive.  This is at least because the claims rejected do not preclude the use of ICAM in dimeric form, and also because while Lee may suggest that soluble ICAM compositions easily cleared from the nasal mucosa, a shortcoming addressed by the teachings of the Manchey reference, might translate into high cost and poor compliance, a known or obvious invention does not become patentable simply because it has been described as somewhat inferior to some alternative for the same use.  In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994).  Indeed, “a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000).  Applicants position concerning the teachings of Rutter gloss over the fact that the particular combination of lactoferrin and lysozyme is specifically recited as a particularly preferred embodiment of the two molecule component of the compositions.  See, e.g., [0162]; Claim 35, In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972).  Applicants assertion that the art teaches away from the combination proposed is inaccurate, as nothing of the art criticizes, discredits, or otherwise discourages the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613